Name: 87/141/EEC: Council Decision of 23 February 1987 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  cooperation policy;  plant product;  agricultural policy
 Date Published: 1987-02-27

 Avis juridique important|31987D014187/141/EEC: Council Decision of 23 February 1987 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries Official Journal L 057 , 27/02/1987 P. 0050 - 0051*****COUNCIL DECISION of 23 February 1987 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries (87/141/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Directive 86/215/EEC (2), and in particular Article 15 (1) thereof, Having regard to the proposal from the Commission, Whereas, by Decision 81/956/EEC (3), as last amended by Decision 85/478/EEC (4), the Council declared that seed potatoes harvested and officially controlled in Austria, Switzerland and Poland afforded the same assurances as seed potatoes harvested and controlled within the Community; Whereas the validity of that equivalence expired on 31 January 1984 in the case of Poland and on 30 June 1986 in the case of Austria and Switzerland; Wheeas it has been shown that the conditions on which the Community findings were based at the outset are still fulfilled as regards the standards and procedures applicable to the certification of seed potatoes; Whereas equivalence may be used in practice, however, only if the seed potatoes also satisfy the conditions which Member States must, or may, lay down pursuant to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (5) a last amended by Regulation (EEC) No 3768/85 (6); Whereas it was established in this connection that the plant health situation in the third countries covered by Decision 81/956/EEC regarding Corynebacterium sepedonicum and potato spindle tuber viroid must be studied in depth; whereas that study is complete as far as Austria and Switzerland are concerned; whereas, however, the evaluation of the results has not yet been completed; whereas the study is continuing in respect of Poland; whereas, at this stage in the evaluation, the results of the study have shown that there are no plant health considerations preventing a renewal of the equivalence in respect of Austria and Switzerland; whereas a revival of equivalence in respect of Poland would still be pointless at this stage; Whereas, furthermore, this Decision does not prevent Community findings from being revoked or the period of their validity from not being extended if it becomes apparent that the conditions on which such findings are based are not, or are no longer, fulfilled, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 81/956/EEC '30 June 1986' replaced by '30 June 1988'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 February 1987. For the Council The President P. DE KEERSMAEKER (1) OJ No 125, 11. 7. 1966, p. 2320/66. (2) OJ No L 152, 6. 6. 1986, p. 46. (3) OJ No L 351, 7. 12. 1981, p. 1. (4) OJ No L 285, 25. 10. 1985, p. 64. (5) OJ No L 26, 31. 1. 1977, p. 20. (6) OJ No L 362, 31. 12. 1985, p. 8.